DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 and 22-32 in the reply filed on 06/15/2022 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Drawings
The drawings are objected to because Fig. 5D does not show an area A which is described in the specification (“integrating under the current response curve for the area A indicated in Figure 5D,” paragraph 151), and the key in Fig. 8B indicates “Geted Amperometry” when it should instead recite “Gated Amperometry”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: it seems “Greene’s function” (paragraph 36, 223) is more commonly known as “Green’s function” (see paragraph 197 of specification). The correct spelling should be used.
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
Claims 2, 8, 9, 22, 28-31 should recite “further comprising” to indicate that the claims recite additional method steps.
Claim 26, it seems “Greene’s function” is more commonly spelled as “Green’s function”. The latter spelling is used in paragraph 197 of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 27 recite the limitation “the determined impedance”. There is insufficient antecedent basis for the limitation in the claims. Claim 9 recites a step of “determining an impedance characteristic”. To expedite prosecution, claims 22 and 27 will be examined as if dependent from claim 9. Claims 23-26 and 28-32 are rejected by virtue of their dependencies from claims 22 and 27, respectively.
Claim 23 recites “comprising determining impedance using a signal at a frequency that avoid an effect of a double-layer membrane capacitance on the impedance”. It is unclear if claim 23 is reciting an additional method step to claim 9, which already recites determining an impedance characteristic, or if claim 23 is modifying how the impedance characteristic recited in claim 9 is determined. The former interpretation of claim 23 reciting an additional impedance determining step will be followed to expedite prosecution. Following this interpretation, Examiner suggests amending the claim to recite “further comprising” instead.
Claim 32 recites “delivering an alert using a smart device…due to excessive humidity exposure”. Claim 32 is dependent from claim 31 which already recites “declaring an alert based upon a determined humidity.” It is unclear if claim 32 is reciting an additional alert step such that a first alert is output based on the determined humidity and a second alert is output to indicate that a sensor should not be used because of the humidity exposure or if claim 32 is further limiting the subject matter of claim 31 such that the alert based upon a determined humidity is declared using a smart device. To expedite prosecution, the latter interpretation will be examined. Based on this interpretation, Examiner recommends the following amendment to claim 32: “The method of claim 31, wherein the is declared using a smart device to alert a user that [[a]] the analyte sensor should not be used due to excessive humidity exposure.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0004005, hereinafter Oja. U.S. Patent No. 5,800,420, hereinafter Gross, is also cited as evidentiary support.
Regarding claim 1, Oja teaches a method (Fig. 1, paragraph 84) comprising: 
disconnecting an analyte sensor from a measurement circuit (“the working electrode is not connected to another electrode, the charge from the redox reaction will continue to accumulate,” paragraph 84; “the working electrode of the sensor is disconnected from or not connected to the circuit,” paragraph 86; step 20, Fig. 1); 
reconnecting the analyte sensor to the measurement circuit after an accumulation period (“after a set period of time for charge accumulation…the working electrode is connected with at least on other electrode…to form a circuit,” paragraph 84; step 25, Fig. 1); 
receiving a signal from the analyte sensor, wherein the signal is indicative of an amount of charge accumulated on the analyte sensor during the accumulation period (“upon formation of the circuit, the accumulated electrons on the working electrode are discharged as an electrical signal, the amplitude of which is measured” paragraph 84; step 30, Fig. 1); and 
determining an estimated analyte concentration level based on the received signal (“correlates to the amount of analyte present at the working electrode,” paragraph 84).  
Regarding claim 2, Oja teaches using a gate circuit to disconnect and reconnect the analyte sensor (circuit 70, Fig. 2; paragraph 85).  
Regarding claim 4, Oja teaches the disconnection and reconnection of the analyte sensor improves a signal to interference ratio of the analyte sensor (Fig. 4B; “the accumulation mode sensing according to embodiments of the present disclosure increases the sensitivity of the electrochemical measurement,” paragraph 88; disconnecting and reconnecting the analyte sensor in this way will inherently improve a signal to noise ratio, as evidenced by Gross - “by measuring the current early in the connect period, a strong peak current will be obtained, thereby boosting the signal to noise ratio relative to a steady state amperometric measurements,” col. 13, lines 17-50; see also col. 21, lines 10-21 of Gross).  
Regarding claim 11, Oja teaches a continuous analyte sensor (analyte monitoring system 400, paragraphs 135, 142) comprising: 
an analyte sensor (working electrode 40); and 
sensor electronics (“unless indicated otherwise, all electrochemical measurements were made using a suitable three-electrode cell…the current versus (vs.) time trace for a sensor was measured throughout the course of an accumulation mode experiment using a potentiostat,” paragraph 178) operatively coupled to the analyte sensor to receive a signal indicative of glucose concentration from the analyte sensor, the sensor electronics comprising a measurement circuit (circuit 70, Fig. 2); and 
wherein the sensor electronics disconnects the measurement circuit from the analyte sensor and reconnects the analyte sensor to the measurement circuit after an accumulation period (“the working electrode was electrically disconnected from the potentiostat for a set amount of time (the accumulation time)…,” paragraph 178), and the measurement circuit measures an accumulated charge from the analyte sensor after reconnection of the analyte sensor to the measurement circuit (“…after which point it was reconnected to the circuit,” paragraph 178; see also paragraph 84).  
Regarding claim 12, Oja teaches the sensor electronics determine an estimated analyte concentration level based on the measurement of the accumulated charge (“the sensor response may be correlated and/or converted to analyte levels in blood or other fluids,” paragraph 135; “AFE 252 interfaces with in vivo analyte sensor 104 and receives measurement data therefrom,” paragraph 161).  
Regarding claim 13, Oja teaches the sensor electronics comprise a gate circuit to disconnect and reconnect the analyte sensor from the measurement circuit (Fig. 2).  
Regarding claim 15, Oja teaches the disconnection and reconnection of the analyte sensor improves a signal to interference ratio of the analyte sensor (Fig. 4B; “the accumulation mode sensing according to embodiments of the present disclosure increases the sensitivity of the electrochemical measurement,” paragraph 88; disconnecting and reconnecting the analyte sensor in this way will inherently improve a signal to noise ratio, as evidenced by Gross - “by measuring the current early in the connect period, a strong peak current will be obtained, thereby boosting the signal to noise ratio relative to a steady state amperometric measurements,” col. 13, lines 17-50; see also col. 21, lines 10-21 of Gross).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7/5, 16, and 18/16 are rejected under 35 U.S.C. 103 as being unpatentable over Oja, as applied to claims 1 and 11 above, and further in view of US 2008/0156661, hereinafter Cooper.
Regarding claim 5 and 16, Oja teaches measuring a relationship between open cell potential and glucose concentration and determining the drift in the open cell potential (paragraphs 94-96, Figs. 6A-6H) but does not explicitly teach or suggest determining a membrane status. Cooper teaches an analogous implantable analyte sensor (Abstract) and measuring a rate of change of an open circuit potential between the working electrode and other electrodes to determine a hydration point of the sensor (paragraphs 10, 109-113; “utilizing OCP measurements between electrodes would ensure the sensor is completely hydrated before any potential is applied, thus protecting the sensor from permanent damage caused by startup without proper hydration…OCP measurements also provide the benefit of determining is a sensor is unable to become hydrated,” Cooper paragraph 112). Cooper also teaches that an unhydrated membrane over the sensor results in high impedance, whereas low impedance is desired for accurate sensor measurements (paragraph 103).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor an open circuit potential of the circuit during the sensor disconnection to determine a hydrated membrane status. One would be motivated to do so because Cooper teaches monitoring an open circuit potential can determine whether the sensor components, including the membrane, are properly hydrated for accurate sensing (paragraph 112), and Oja could be improved in the same way by monitoring the open circuit potential before reconnecting the analyte sensor to the circuit. Furthermore, since Oja already teaches monitoring an open cell potential in the sensor, the modification could be carried out with predictable results.
Regarding claims 7/5 and 18/16, Oja in view of Cooper teaches the membrane status includes a damage or defect status (“OCP measurements also provide the benefit of determining is a sensor is unable to become hydrated,” paragraph 112; step 1516, Fig. 15).  

Claims 6/5, 8/7/5, 9/7/5, 10/9/7/5, 17/16, 19/18/16, and 20/18/16  are rejected under 35 U.S.C. 103 as being unpatentable over Oja in view of Cooper, as applied to claims 7/5 and 18/16 above, and further in view of US 2012/0262298, cited by Applicant in the IDS filed 03/02/2020 and hereinafter Bohm. WO 2012/154548, hereinafter Rose, is cited as evidentiary support.
Regarding claims 6/5 and 17/16, Oja and Cooper in combination do not explicitly teach or suggest that a membrane status includes an interference status. However, the open circuit potential used to determine hydration of the sensor is inherently indicative of the sensor impedance (“detecting whether a sensor is sufficiently hydrated for analyte detection, comprising calculating an open circuit potential value between at least two electrodes of the sensor…the open circuit potential value is the impedance value,” Rose paragraph 152). Bohm teaches an analogous analyte sensor with a membrane that imparts biocompatibility and diffusion resistance (paragraphs 234, 265) and the membrane status includes an interference status (“acetaminophen response can be proportional to its diffusion through a sensor membrane and sensor impedance can be indicated of membrane impedance,” paragraph 395). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja and Cooper to use the open circuit potential measured during the sensor disconnection to determine an interference status. One would be motivated to do so because the open circuit potential is inherently indicative of a sensor impedance (Rose paragraph 152), and Bohm teaches that interferent diffusion can be predicted from a sensor impedance and the glucose signal can be corrected based on the predicted interference status (Bohm 395). Oja in view of Cooper could be improved in the same way to correct for potential interferents based on the open circuit potential. Thus, Oja in view of Cooper and Bohm teaches the membrane status includes an interference status ( Bohm paragraph 395). 
Regarding claims 8/7/5 and 19/18/16, Oja teaches monitoring a current profile after reconnecting the analyte sensor (step 30, Fig. 1), and Cooper teaches detecting sensor hydration using a current profile (Figs. 14A-14C). Oja and Cooper in combination do not explicitly teach or suggest detecting a membrane fault using the current profile. Bohm teaches that the sensor response after an applied voltage step can be measured and correlated with membrane status to determine defects, faults, or changes in sensitivity (paragraphs 352; Figs. 12-13, 15-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja and Cooper by determining an impedance and membrane status from the current response, as taught by Bohm. One would be motivated to do so because Bohm teaches that a membrane status can be used to correct analyte sensor sensitivity or determine if the membrane is defective (Bohm paragraphs 352, 364, 368), and Oja in view of Cooper could be improved in the same way. This modification could be carried out with predictable results since both Oja and Bohm teach analyzing a current response to a voltage step (“when the working electrode is reconnected to the circuit so that it is poised at its original potential (voltage), the buildup of the reduced form of the redox polymer will be oxidized, resulting in a large current spike,” Oja paragraph 86; Bohm paragraphs 323-324, Figs. 12-13, 15-20). Thus, Oja in view of Cooper and Bohm teaches monitoring a current profile after reconnecting the analyte sensor (Oja step 30, Fig. 1) and detecting a membrane fault using the current profile (Bohm step 2004, Fig. 20).  
Regarding claims 9/7/5, 10/9/7/5, and 20/18/16, Bohm teaches determining an estimated membrane impedance and detecting a membrane fault responsive to the impedance characteristic satisfying a condition (paragraphs 368-370. Fig 20).  

Claims 3, 6/3, 7/3, 8/7/3, 9/7/3, 10/9/7/3, 14, 17/14, 18/14, 19/18/14, 20/18/14, 22-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oja, as applied to claims 1 and 11 above, and further in view of Bohm.
Oja teaches an analyte sensor comprising a membrane that provides mass-transport limitations, biocompatibility, and/or prevents electrode fouling (paragraphs 90, 93, 114, 132-134). Oja does not explicitly teach or suggest determining an impedance or a membrane status based on the impedance or open cell potential. Bohm teaches an analogous analyte sensor with a membrane that imparts biocompatibility and diffusion resistance (paragraphs 234, 265) and that the sensor response after an applied voltage step can be measured and correlated with membrane status to determine defects, faults, or changes in sensitivity (paragraphs 352; Figs. 12-13, 15-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja by determining an impedance and membrane status from the current response, as taught by Bohm. One would be motivated to do so because Bohm teaches that a membrane status can be used to correct analyte sensor sensitivity or determine if the sensor is defective (Bohm paragraphs 352, 364, 368), and Oja could be improved in the same way. This modification could be carried out with predictable results since both Oja and Bohm teach analyzing a current response to a voltage step (“when the working electrode is reconnected to the circuit so that it is poised at its original potential (voltage), the buildup of the reduced form of the redox polymer will be oxidized, resulting in a large current spike,” Oja paragraph 86; Bohm paragraphs 323-324, Figs. 12-13, 15-20).
Regarding claims 3 and 14, Oja in view of Bohm teaches determining a membrane status based on the analyte signal received after reconnection of the analyte sensor to the measurement circuit (peak currents are measured after reconnecting the analyte sensor, Oja Figs. 3D-5; Bohm teaches determining impedance characteristics of the membrane based on the peak current which can then be correlated to a property of the sensor, paragraphs 334, 339, 341).  
Regarding claims 6/3 and 17/14, Bohm teaches the membrane status includes an interference status (“acetaminophen response can be proportional to its diffusion through a sensor membrane and sensor impedance can be indicated of membrane impedance,” paragraph 395).  
Regarding claims 7/3 and 18/14, Bohm teaches the membrane status includes a damage or defect status(“membrane damage can be detected based on measuring an impedance at a particular frequency,” paragraphs 368-369; Fig. 20).  
Regarding claims 8/7/3 and 19/18/14, Oja in view of Bohm teaches monitoring a current profile after reconnecting the analyte sensor (Oja step 30, Fig. 1) and detecting a membrane fault using the current profile (Bohm step 2004, Fig. 20).  
Regarding claims 9/7/3, 10/9/7/3, and 20/18/14, Bohm teaches determining an estimated membrane impedance and detecting a membrane fault responsive to the impedance characteristic satisfying a condition (paragraphs 368-370. Fig 20).  
Regarding claim 22 (see interpretation under 112(b) rejection above), Bohm teaches compensating a sensor sensitivity using the determined impedance (paragraph 346-348, Fig. 15).  
Regarding claim 23 (see interpretation under the 112(b) rejection above), Bohm teaches determining impedance using a signal at a frequency that avoid an effect of a double-layer membrane capacitance on the impedance (paragraphs 328-329; determining membrane resistance uses a different stimulus signal frequency than determining a doubly-layer membrane capacitance, Fig. 10).  
Regarding claims 24 and 25, Bohm teaches the compensation is based on impedance and a conversion function and/or temperature (“a sensor signal…of the sensor currently being used is corrected using the impedance to sensitivity relationship. An estimated analyte concentration value or values is then calculated based on the corrected sensor signal at step 1512 using, for example, a conversion function,” paragraph 347, Fig. 15; paragraphs 454-456) 
Regarding claim 27 (see interpretation under the 112(b) rejection above), Bohm teaches the determined impedance is used to determine humidity of an environment of the sensor (paragraphs 364-366, Fig. 19).  
Regarding claim 28 and 29, Bohm teaches detection of humidity during transportation and storage of the sensor (paragraphs 269, 320, 321, 407).  
Regarding claim 30, Bohm teaches compensating a sensor sensitivity based upon the determined impedance, (“relationship between sensitivity and impedance can be used to…correct for sensitivity changes of the sensor over time…some embodiments can detect other characteristics of an analyte sensor system based on…moisture ingress,” paragraph 345) and determining moisture ingress from a calculated impedance (Fig. 19).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja in view of Bohm such that a sensor sensitivity is based on the determined moisture ingress. Bohm teaches that sensitivity can be corrected based on an impedance (paragraph 345, Fig. 15) and impedance and moisture ingress can be correlated (Fig. 19, paragraphs 364-365). Thus, one would be motivated to use these relationships in order to be able to correct sensor sensitivity based on the determined impedance and moisture ingress relationship in order to improve the accuracy of sensing in different moisture ingress conditions.
Regarding claim 31, Bohm teaches declaring an alert based upon a determined humidity (“process 1900 for determining moisture ingress…if the impedance magnitude and phase values exceed one or both of the respective predefined levels, then process 1900 initiates an error routine at step 1910,” paragraph 365).
Regarding claim 32, Bohm teaches delivering an alert to alert a user that a sensor should not be used due to excessive humidity exposure (“the error routine can include one or more of triggering an audible alarm and/or visual alarm on a display screen to alert a user that the sensor system may not be functioning properly. The alarm can notify a user that the current sensor system is defective,” paragraph 365). Oja teaches that a smart device can be used as a display for sensor outputs (paragraphs 151-153).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja in view of Bohm such that the alert taught by Bohm is output on the smart device of Oja. One would be motivated to do so because Bohm teaches the error routine can be displayed, and Oja teaches a suitable display on a smart device to communicate with the user (Oja paragraph 152).

Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Oja in view of Bohm, as applied to claim 25 above, and further in view of US 2019/0227022, hereinafter Harley-Trochimczyk, and in view of US 2017/0228345, hereinafter Gupta.
The applied reference has a common  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Oja in view of Bohm teaches compensating an analyte sensor using a temperature (Bohm paragraphs 454-455). However, neither Oja nor Bohm explicitly teach or suggest that compensation uses a transmitter temperature and filtering the transmitter temperature using a Green’s function. Harley-Trochimczyk teaches analogous methods for temperature compensation in analyte sensors (Abstract) and specifically that a subcutaneous temperature may be determined from a transmitter temperature by solving a partial differential equation (paragraph 416-423). Gupta teaches an alternative method for solving PDEs by using Green’s function (paragraphs 56-57).
It would be obvious to one of ordinary skill in art before the effective filing date of the invention to modify Oja in view of Bohm to compensate an analyte sensor sensitivity using a transmitter temperature and a PDE model, as taught by Harley-Trochimczyk. One would be motivated to do so because Harley-Trochimczyk teaches that such an approach will allow for more accurate temperature compensation (paragraph 416), and the analyte sensor system of Oja in view of Bohm could be improved in the same way.
It would further be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oja in view of Bohm and Harley-Trochimczyk to solve the PDE model for determining a subcutaneous temperature compensation using a Green’s function, as taught by Gupta. One would be motivated to do so because using Green’s function was known as a method for solving PDEs (paragraph 57), and applying a known alternative method to solve the PDE model would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mueller et al. (WO 2019/007842) teaches methods for determining a sensitivity to admittance relationship of the sensor (Abstract).
Burnette et al. (US 2017/0281092) teaches determining an offset current value by disconnecting or disabling the working electrode in the circuit (Fig. 6; paragraphs 113-114).
Bhavaraju et al. (US 2014/0005509) teaches identifying a loss of sensitivity in an analyte sensor by deactivating the sensor for a time period and measuring a stimulus signal after reactivating the sensor (claims 5-7).
Morgan (US 2017/0311852) teaches using the drift of an open circuit potential to calculate the double layer capacitance at the working electrode (paragraphs 563-567).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALICE LING ZOU/Examiner, Art Unit 3791